Title: From George Washington to John Rutledge, 29 September 1789
From: Washington, George
To: Rutledge, John


          
            Dear Sir,
            New York Septr 29th 1789
          
          In requesting your candid attention to a subject, which I deem highly interesting to our Country, I am convinced that I address myself well.
          Regarding the due administration of Justice as the strongest cement of good government, I have considered the first organisation

of the judicial department as essential to the happiness of our Citizens, and to the stability of our political system. Under this impression it has been an invariable object of anxious solicitude with me to select the fittest Characters to expound the laws and dispense justice.
          This sentiment, Sir, has over-ruled, in my mind, the opinions of some of your friends, when they suggested that you might not accept an appointment to a seat on the supreme Bench of the United-States—The hesitation, which those opinions produced, was but momentary, when I reflected on the confidence which your former services had established in the public mind, and when I exercised my own belief of your dispositions still further to sacrifice to the good of your country.
          In any event I concluded that I should discharge the duty which I owe to the Public by nominating to this important office a Person whom I judged best qualified to execute its’ functions—and you will allow me to repeat the wish that I may have the pleasure to hear of your acceptance of the appointment—My best respects are offered to Mrs Rutledge and with sentiments of very great esteem and regard I am, Dear Sir, Your Most Obedient and Affectionate Humble Servant
          
            George Washington
          
        